Title: From George Washington to William Livingston, 1 November 1777
From: Washington, George
To: Livingston, William



Sir
Head Quarters [near Whitemarsh, Pa.] 1st November 1777

I think it not only incumbent upon me, but a duty which I owe the public, to represent to you the unaccountable Conduct of Brig: Genl. Newcomb at this critical time. As soon as the Enemy shewed a disposition

to possess themselves of Billingsport and Red Bank I wrote to him in the most urgent manner to collect and keep up as many Militia as he possibly could to assist in the defence of Red Bank in particular, till I could afford a proper garrison of continental Troops, and altho’ I recd no very favorable accounts of his activity, or exertions, I imagined he had been doing something towards it. On the 26th ulto Genl Forman arrived at Red Bank with a few of his own continental Regt and some of the Monmouth Militia, and wrote me as follows “The lower Militia under Genl Newcomb have not as yet produced a single man. As being elder in command than Newcomb I have taken the liberty this day to issue orders for their immediate assembling, and will from time to time do every thing in my power to assemble them.” On the 29th he writes me again “previous to the rect of yours of the 27th I had given orders to several of the Militia Officers of this part of the Country to assemble their men, and have used my endeavours with Genl Newcomb to obtain a return of the Men it is said he has assembled, that they might be put on some duty either in the garrisons or on some out guards. But the General absolutely refuses to render me any account of himself or his Men, that I am not able to inform your Excelly whether he really has, or has not any men assembled.” In another paragraph of the same letter he says “Yet I think I could be able to collect a respectable Body of Militia was I able to overcome the obstinacy of, or to displace Genl Newcomb. From the best information I can collect, he has at no time given any assistance either to the garrison or the fleet particularly in the late attack upon Red Bank he neither harrassed the enemy in their advance, during the Assault, or in their Retreat. He thinks himself only accountable to the Governor or Major Genl Dickinson. I should be glad of your Excellency’s directions respecting my treatment of him.”
I shall make no comments, but leave it to the opinion of yourself and the Gentlemen of the Legislature whether such a Man is fit to command in a part of the State immediately the object of the enemy’s attention, and in which the most vigorous measures ought to be pursued. If you would only direct him to obey Genl Forman as a senior Officer, much good to the Service would result from it.
I had been more than commonly pressing with General Newcomb to assemble men at Red Bank, because I found by letters from Genl Forman that scarce any part of the 2000 Men ordered under his command to the reinforcement of this army, were, from a variety of circumstances, to be expected, and therefore I should be able to afford less Assistance of continental Troops to that valuable post.
Colo. Dayton will inform you of the reduction of the Regiments of your State in point of Numbers, and of the distress they will labour

under for want of necessaries, unless some measures can be fallen upon for supplying them. These are matters which deserve your most serious consideration, and which I recommend to your attention. It is in vain to think of filling up your Regiments by the common mode of inlistment, while the pernicious practice of hiring substitutes for the Militia prevails for what Man will engage to serve during the war, for a Bounty of twenty dollars, when he can get twice as much for serving one month in the Militia—Some of the Eastern States and Virginia have adopted the mode of drafting, and I am told it succeeds, and was the practice universal, the people would not think it a hardship. I do not mention this by way of dictating to, or directing you. I do it to shew, what has been found to answer the end in other States. I am confident that could we once be happy enough to fill the continental Regiments, we should never have occasion to trouble the Militia again.
Circumscribed as we are in our importations from abroad, the Cloathier General finds it impossible to comply with the full demands of the whole Army. It therefore becomes imcumbent upon the different States to endeavour to procure the most material Articles of Blankets Shoes and Stockings at this inclement Season. And I am convinced if assessments of those things were laid upon those only who do not perform military duty, enough might be found to make the troops comfortable. I have repeatedly sent out Officers to make collections, but they either do it partially, or neglect it wholly. I must therefore intreat you to lay this matter before your legislature as early as possible, and press them to make provision in such way as seems to them most likely to answer the end. I have the honor to be with great Regard Yr Excellency’s most obt Servt

Go: Washington

